Citation Nr: 1426610	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  10-09 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which declined to reopen the Veteran's claim for service connection for a right knee disability, and denied the Veteran's claims for service connection for a left knee disability and PTSD.  

The Board notes that the Veteran's specific psychiatric claim related to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran, who is a lay person, is not competent to diagnose his or her specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  During an October 2011 psychiatry visit to the VA medical center (VAMC), the Veteran was noted by the clinician as having Axis I PTSD and depressive disorder.  Accordingly, the issue has been recharacterized as service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in July 2012.  A transcript of the hearing is included in the claims file. 

In a July 2012 letter, the Veteran listed some current medical conditions he has which are currently not on appeal, and which he already previously filed a claim for including: heart problems, hypertension, borderline diabetes, and dental problems.  He also listed conditions for which he has not yet filed claims including: gout, frequent headaches, inability to sleep, flat feet, back problems, vertigo, and nail fungus.  The issues of entitlement to service connection for gout, frequent headaches, sleep problems, flat feet, back problems, vertigo, and nail fungus; and to reopen claims for entitlement to heart problems, hypertension, borderline diabetes, and dental problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013). 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The issues of service connection for a right knee disability, a left knee disability secondary to a right knee disability, and PTSD addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 2006, the RO denied the Veteran's request to reopen his claim for service connection for a right knee disability.  

2.  Assuming its credibility, the evidence associated with the claims file subsequent to the January 2006 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The January 2006 decision that denied the Veteran's request to reopen his claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

2.  New and material evidence having been presented, the claim for service connection a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.



New and Material Evidence Claim-PTSD

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In January 2006, the RO denied the request to reopen the claim for service connection for a right knee disability, based on the finding that the Veteran failed to submit material evidence that related to an unestablished fact necessary to substantiate the claim.  Evidence submitted prior to that decision included service treatment records, and outpatient treatment records from the Tallahassee VAMC from August 2003 through January 2006.  

Since the January 2006 Rating Decision evidence submitted includes VAMC treatment records from August 1999 to May 2011, including August 1999 treatment records indicating that the Veteran had two prior knee arthroscopies.  Further treatment records from 2009 indicate that the Veteran may have underwent knee surgeries as far back as the 1980s.  The Veteran also testified before the undersigned judge in July 2012 that he was involved in a Jeep accident in Vietnam during service where he injured his knee.  He contended did not complain about his knee injury during service, or upon separation, because he wanted to leave the military.  He stated he then sought treatment for his knees in 1970 or 1971, because he was having trouble trying to maneuver around.  He stated he would self-treat with medication and occasional doctor's visits.  

Assuming the credibility of the statements above, the above evidence is new, as it came into existence after the issuance of the January 2006 decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of substantiating a nexus between service and the Veteran's current right knee disability, which was one of the elements of service connection that was previously unsubstantiated.

New and material evidence having been received, reopening of the previously denied claim of service connection for a right knee disability is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.


REMAND

Right and Left knee Disabilities

First, the duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In his July 2012 hearing, the Veteran indicated that he received Social Security disability benefits.  The Board finds it likely that any knee or psychiatric treatment reviewed by SSA in determining its grant of benefits would be relevant to the issue on appeal herein.  Therefore, the records must be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2013).  

Next, there may also be outstanding private treatment records.  In the Veteran's VA records, including those from August 1999 and August 2009, there is indication that the Veteran underwent previous arthroscopic knee surgeries, possibly in the 1980s or 1990s.  Therefore, upon remand, VA should request these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159 (2013). 

Last, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Veteran has demonstrated that he has a current disability, and his service treatment records contains a notation of knee treatment in July 1966, and the motor vehicle accident in June 1968 that the Veteran referenced during his hearing.  Upon remand, the Veteran must be afforded a VA examination to address the nature and etiology of his current right knee disability, and also whether that knee disability is causing or aggravating his left knee disability.

PTSD

First, in July 2012 the Veteran submitted stressor worksheets listing five stressors he alleges occurred in service.  As no attempts have been made to verify these specific stressors, the Board finds that attempts to verify these reported stressors should be made through the appropriate channels upon remand.

The Veteran's September 2011 VA treatment records indicate an Axis I diagnosis of PTSD, and depressive disorder as well.  The clinician however, did not opine as to the etiology of these psychiatric disorders, and whether they could be related to service; therefore, the possibility of a nexus to service cannot be ruled out.  The Veteran must be afforded a psychiatric examination under McLendon to determine the nature and etiology of any current psychiatric disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all medical records pertaining to the Veteran's knee disability not currently of record, specifically to include the Veteran's knee surgery records from prior to August 1999.  

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records VA is unable to secure them, it must notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed knee disabilities.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All findings must be reported in detail and all indicated testing must be accomplished.  

Specifically, the examiner must determine the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran's right knee disability began in or is etiologically related to any incident of the Veteran's military service.  

(b)  if the examiner finds that the right knee disability is at least as likely as not related to service, whether it is then at least as likely as not that the Veteran's left knee disability was either (1) caused by or (2) is aggravated (permanently worsened beyond its normal progression) by the Veteran's right knee disability. 

If the examiner determines that the left knee disability is aggravated by the Veteran's right knee disability, the examiner should report the baseline level of severity of the left knee disability prior to the onset of aggravation.  If some of the increase in severity of the left knee disability is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Prepare and send a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's reported stressors that he submitted in July 2012.  

5.  After completing the above development, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder to include PTSD and depressive disorder.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All findings must be reported in detail and all indicated testing must be accomplished.  

Specifically, the examiner must determine the following:

(a)  Identify all psychiatric disorders that have existed at any time since the Veteran filed his claim of entitlement to service connection.  Specifically state whether the Veteran has a current diagnosis of PTSD. 

(b) If a diagnosis of PTSD is appropriate, the examiner should specify whether: 

(if)  each diagnostic criterion to support the diagnosis of PTSD has been satisfied; 

(ii) there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD. 

(c) If the examination results in a psychiatric diagnosis other than PTSD (e.g., depressive disorder), the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater possibility) that any identified psychiatric disorder had its onset during or was incurred during a period of active duty.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


